Exhibit 10.6 PROMISSORY NOTE Borrower Information Name: Date: Envision Solar International, Inc. 6/1/08 Street Address: Date of Birth: 4225 Executive Square Suite 1000 N/A City: Telephone Number: La Jolla 858.799.4583 State: Driver's License Number: California N/A Zip Code: Social Security Number: 92037 N/A Lender Information Name: Telephone Number: William S. Adelson 760-994-8780 Street Address: 19503 Vista Del Otero City: Make Check Payable To: Ramona William S. Adelson State: California Zip Code: 92065 Loan Information Loan Amount & Interest Due: Loan Period 1/5/2009 $18,380.40Jan 09 Rent + bank fee Due on 12/31/09 1/12/2009 $12,860.30Archicad payoff 1/16/2009 $ 2,053.14Payroll for J Lindenfeld 6/30/2009 $136.07Additional Monthly Interest 7/31/09 $136.07Additional Monthly Interest 8/31/09 $136.07Additional Monthly Interest 9/30/09 $136.07Additional Monthly Interest 10/31/09 $136.07Additional Monthly Interest 11/30/09 $136.07Additional Monthly Interest 12/31/09 $136.07Additional Monthly Interest Total$ 34,246.32 Interest Rate: Payment Schedule: 5% Payment of $32,246.32 due on 12/31/09 1 1.Promise to Pay. For value received, Envision Solar International, Inc. promises to pay William S. Adelson and interest at the yearly rate of 5% on the unpaid balance as specified below. 2.Installments. o Borrower will paypayments of $each at monthly/yearly/ntervals on theay of the month. x Borrower will pay one lump payment of $34,884.30 on 12/31/09. o Borrower will paypayments of $each at monthly/yearly/ntervals with a final balloon payment ofat the end of the loan term ondate. 3. Application of Payments.
